   Case: 3:18-cv-02347-JZ Doc #: 17 Filed: 03/22/21 1 of 1. PageID #: 736




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

Julian Kiser,                                   Case No. 3:18 CV 2347

                       Petitioner,              ORDER AGAIN ADOPTING
                                                REPORT AND RECOMMENDATION
                -vs-
                                                JUDGE JACK ZOUHARY
Warden Lyneal Wainwright,

                       Respondent.


        On November 3, 2020, Magistrate Judge Kathleen Burke issued a Report and

Recommendation (“R&R”), recommending this Court dismiss Kiser’s Petition (Doc. 10). After

receiving no objection by the the fourteen-day deadline, this Court adopted the R&R on November

23 (Doc. 11). On December 1, this Court received Kiser’s request for an extension of time to file

his objections (Doc. 13). It is dated November 16 (id. at 3), but was not mailed until November 19

(Doc. 13-1). This Court then gave Kiser until January 15, 2021 to file any objections, and granted a

subsequent request for additional time. Kiser’s objections were due March 15, 2021 (Doc. 16).

        No objection has been filed, meaning Kiser has waived review of the R&R. See Miller v.

Currie, 50 F.3d 373, 380 (6th Cir. 1995). This Court again adopts the R&R (Doc. 10) in its

entirety.

        The Petition (Doc. 3) is dismissed. There is no basis upon which to issue a certificate of

appealability. See 28 U.S.C. § 2253(c)(2). Further, an appeal from this Order could not be taken in

good faith. See 28 U.S.C. § 1915(a)(3).

        IT IS SO ORDERED.

                                                        s/ Jack Zouhary
                                                    JACK ZOUHARY
                                                    U. S. DISTRICT JUDGE

                                                    March 22, 2021
